Citation Nr: 0404577	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-13 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for lung 
disease, to include asthma.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
urethral stricture.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the left shoulder.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.  

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  The veteran also served in the United States 
Army Reserves.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's application to 
reopen his claims for service connection.  

The veteran filed his notice of disagreement in February 
2003.  He stated that he was only disagreeing with the issues 
he specifically listed (the issues listed on the title page) 
and stated that the issues not listed were withdrawn.  The RO 
and the Board concludes the veteran withdrew the issues of 
whether new and material evidence had been submitted to 
reopen the claims for depression/nervousness, eye problems, 
residuals of exposure to gas fuel, bilateral hernias and 
hemorrhoids.  38 C.F.R. § 20.204 (2003).  

The RO also denied the veteran's claim for service connection 
for tinnitus in a July 2003 rating decision, and the veteran 
was so informed later that month.  The veteran responded in 
September 2003 by submitting private records that included a 
diagnosis of tinnitus.  In November 2003 the veteran wrote 
the RO indicating that he had not received any correspondence 
relating to the records he had sent in from the Hemphill 
Hearing Center.  He requested a hearing at the RO if his 
claim was denied.  The RO wrote the veteran a letter in 
December 2003 informing him his claim for service connection 
for tinnitus had again been denied.  The Board finds that the 
veteran's November 2003 statement satisfies the requirement 
of a timely notice of disagreement with the RO's decision 
denying service connection for tinnitus.  38 C.F.R. 
§§ 20.201, 20.300, 20. 302(a) (2003).  Thus the Board must 
remand the issue of service connection for tinnitus for the 
RO to send the veteran a statement of the case on such issue, 
and to give the veteran an opportunity to perfect an appeal 
by thereafter filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  An  RO decision in August 2001 denied service connection 
for PTSD, a low back disability, hearing loss, a lung 
disorder (including asthma), a urethral stricture, migraines, 
arthritis of the left shoulder, a bilateral knee disorder, 
and sinusitis in a August 2001 rating decision.  The RO 
notified the veteran of its decision by letter latter that 
month.  

2.  The veteran filed his notice of disagreement in October 
2002, more than one year after he was notified that his 
claims had been denied.  

3.  The additional evidence submitted since August 2001 
includes a June 2003 audiogram demonstrating bilateral 
hearing loss; this evidence, when considered with the history 
of excessive noise exposure in service, provides a reasonable 
possibility of substantiating the veteran's claim for service 
connection for hearing loss.  

4.  The additional evidence submitted since the August 2001 
rating decision, while new, is not material because it does 
not present a reasonable possibility of substantiating the 
veteran's claims for service connection for PTSD, a low back 
disability, lung disease (including asthma), a urethral 
stricture, migraine headaches, arthritis of the left 
shoulder, a bilateral knee disorder, or sinusitis.  


CONCLUSIONS OF LAW

1.  The August 2001 RO decision denying service connection 
for PTSD, a low back disability, hearing loss, a lung 
disorder (including asthma), a urethral stricture, migraines, 
arthritis of the left shoulder, a bilateral knee disorder, 
and sinusitis is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 20.1103 (2001).  

2.  New and material evidence has not been received to reopen 
the claims of entitlement to service connection for PTSD, a 
low back disability, a lung disorder (including asthma), a 
urethral stricture, migraine headaches, arthritis of the left 
shoulder, a bilateral knee disorder, and sinusitis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).   

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2002).  The 
veteran's application to reopen his claims for service 
connection was filed in October 2002; consequently, the new 
version of § 3.156 which became effective August 29, 2001 
applies.  (See Relevant Law and Regulations, below.

VA must notify the appellant of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

In February 2001 the veteran filed his original claims for 
service connection.  The RO sent the veteran a letter in 
March 2001 which explained what evidence was necessary to 
demonstrate entitlement to service connection, told the 
veteran they had requested his service medical records and 
explained that he could submit additional evidence and that 
he could tell the RO about any additional information he 
wished for them to try to obtain.  The RO also sent another 
letter to the veteran in March 2001 asking the veteran to 
provide information about his PTSD symptoms and his claimed 
stressors.  The RO obtained the veteran's service personnel 
records and his service medical records.  

In December 2002 the RO sent a letter to the veteran 
explaining VA's duty to assist in obtaining evidence to 
support his claim.  The RO provided notice of what 
information was needed from the veteran and explained that 
new and material evidence must be submitted to reopen his 
claims.  The RO denied his application to reopen his claims 
for service connection in January 2003.  The RO notified the 
veteran of the January 2003 rating decision in a February 
2003 letter and explained that new and material evidence had 
not been submitted.  The veteran submitted his notice of 
disagreement with the decision in February 2003.  The RO 
issued a statement of the case in March 2003, which included 
the new versions of 38 C.F.R. §§ 3.159 and 3.156.  The RO 
also sent a letter to the veteran in May 2003 explaining to 
him what additional evidence they needed from him.  The 
veteran submitted his substantive appeal in May 2003 and 
limited his appeal to the issues listed on the title page.  
The Board finds that these documents show that the veteran 
was notified of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  Quartuccio, supra.

The veteran has asserted he should be afforded additional VA 
examinations.  However, there is no duty under the VCAA to 
provide an examination or opinion absent the submission of 
new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii)(2003).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in DAV, supra.  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, 
the recently enacted Veterans Benefits Act of 2003 permits VA 
to adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Moreover, during the pendency of his claim the veteran has 
been afforded opportunities to submit information relating to 
any additional evidence that may be available.  He has failed 
to identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the veteran 
desires the Board to proceed with its appellate review.

The Board is also cognizant of Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004), wherein the Court of 
Appeals for Veterans Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

Here, during the course of this appeal, as discussed above, 
the VCAA provisions have been considered and complied with.  
There is no indication that there is additional evidence to 
obtain and there has been a complete review of all the 
available evidence.  There is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled to the extent possible.  Thus, no additional 
assistance or notification to the veteran is required based 
on the facts of the instant case, there has been no prejudice 
to the veteran that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background.  The veteran's service medical records 
show no abnormalities were noted on service entrance 
examination in January 1968.  The veteran stated he had early 
childhood asthma.  The last attack had been the previous 
week.  It was noted that there was no verification of an 
asthma attack and that there was no evidence of current 
asthma.  The veteran was found fit for duty.  The veteran 
also claimed a history of a peptic ulcer which was also 
unverified.  In July 1968 the veteran complained of low back 
pain and tenderness of the paraspinals bilaterally.  December 
1968 X-rays of the lumbar spine found no abnormalities.  
March 1969 records noted low back pain without radiation or 
signs of a herniated nucleus pulposus.  Slight muscle spasm 
was noted.  A bed board and Darvon were ordered.  A week 
later the veteran returned and still had some low back pain.  
April 1969 records again noted low back pain.  In December 
1969 an orthopedic consult was ordered.  The veteran had full 
range of motion of the lumbar spine without spasm and with a 
normal curvature.  Straight leg raising was to 90 degrees 
bilaterally.  No neurological abnormalities were found.  The 
orthopedist concluded there were no specific findings.  June 
1968 and January 1969 records included complaints of asthma.  
No abnormalities were noted on service separation examination 
in October 1970.  On his Report of Medical History the 
veteran denied a history of back or nervous trouble.  

Service personnel records including his DD 214 reveal he 
served from January 1968 to January 1971.  His occupational 
specialty was stock clerk.  He served in the Republic of 
Vietnam from June 1968 to January 1969.  The veteran enlisted 
in the reserves in January 1971 and served as a demolition 
assistant and a Supply Sergeant.  

In July 2001 the veteran submitted a statement outlining his 
experiences in service.  He served at the 506 Field Depot in 
Vietnam.  

VA examinations were performed in July and August 2001.  VA 
audiological evaluation revealed normal hearing sensitivity 
in both ears.  VA Genitourinary examination diagnosed a past 
history of vesical calculus and ureteral stricture, with no 
recurrence of urinary calculus and mildly symptomatic 
ureteral stricture.  VA orthopedic examination concluded the 
veteran had nonspecific low back and right knee pain.  X-rays 
of the right knee revealed small suprapatellar effusion.  X-
rays of the lumbar spine revealed six lumbar type vertebra, 
normal alignment and that intervertebral disc spaces and 
vertebral heights were preserved and maintained.  

Based on the foregoing evidence, an RO decision in August 
2001 denied service connection for PTSD, a bilateral knee 
disorder, low back pain, left shoulder arthritis, hearing 
loss, asthma/lung disorder, sinusitis, ureteral stricture, 
and migraines.  The RO notified the veteran his claims had 
been denied in August 2001.  

The veteran submitted private medical record in October 2001 
of evaluations for pains radiating into the shoulders.  A 
Magnetic Resonance Imaging revealed spinal canal compromise 
by spur and disc bulge at C5-6.  The conclusion was the 
veteran had cervical radiculopathy.  X-rays in September 2001 
revealed a normal left shoulder.  In March 2002 the veteran 
submitted a letter from his private orthopedist, Dr. F.  That 
physician stated that he originally saw the veteran in 
September 2001 for post-traumatic bilateral shoulder pain 
while at Chevron many years prior to that.  The veteran had 
also had neck problems from a similar injury.  The veteran 
had debribement of a partial rotator cuff tear and subcromial 
decompression of the left shoulder in January 2002.  

In October 2002 the RO received a notice of disagreement with 
the August 2001 rating decision from the veteran.  The RO 
sent a letter to the veteran in November 2001 informing him 
his October 2002 communication could not be accepted as a 
notice of disagreement since he was notified of the rating 
decision in August 2001 and had one year to file his notice 
of disagreement.  The RO treated the veteran's October 2002 
communication as an application to reopen his claims for 
service connection.   

In September 2003 the veteran submitted a statement from a 
private audiologist.  The audiogram attached revealed speech 
reception thresholds of 25 decibels or less in all thresholds 
for both ears and speech reception score of less than 94 in 
both ears.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2003).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2003).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385(2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis.  The veteran is seeking to reopen his claims for 
service connection.  The first consideration is whether or 
not the prior rating decision denying the veteran's claims is 
final.  The RO denied the veteran's claims for service 
connection for PTSD, low back pain, hearing loss, asthma/lung 
disorder, ureteral stricture, migraines, arthritis of the 
left shoulder, bilateral knee disorder and sinusitis in an 
August 2001 rating decision.  The veteran was notified that 
his claims were denied in August 2001.  His notice of 
disagreement was received in October 2002, more than one year 
after he was notified his claims had been denied.  The 
regulations provide that the veteran has one year to file a 
notice of disagreement otherwise the decision becomes final.  
38 C.F.R. § 3.104(a) (2003).  The veteran did not file a 
timely notice of disagreement.  For that reason the August 
2001 rating decision denying the veteran's claims for service 
connection is final.  

To reopen his claims the veteran is required to submit new 
and material evidence.  38 C.F.R. § 3.156 (2003).  The 
evidence submitted since the August 2001 rating decision 
includes records of treatment and evaluation for cervical 
radiculopathy, a left shoulder disorder, a statement from a 
private audiologist and an audiogram.  

While the additional evidence in question was not previously 
of record, it does not include any references to PTSD, a low 
back disorder, asthma or any other lung disorder, a urethral 
stricture, migraines or migraine headaches, a bilateral knee 
disorder or sinusitis.  That is, it is not relevant to these 
issues; it does not relate to an unestablished fact necessary 
to substantiate any of these claims.  Thus, the additional 
evidence is not material to the issues of service connection 
for PTSD, a low back disorder, asthma or any other lung 
disorder, a urethral stricture, migraines or migraine 
headaches, a bilateral knee disorder or sinusitis and it does 
not raise a reasonable possibility of substantiating any of 
these claims.  38 C.F.R. § 3.156 (2003).  

Some of the evidence submitted since August 2001, while new 
and related to the issue of a left shoulder disability, does 
not raise a reasonable possibility of substantiating the 
veteran's claim for service connection for arthritis of the 
left shoulder.  The private medical records submitted by the 
veteran contain a history of a rotator cuff tear of the left 
shoulder but the injury reportedly occurred at his place of 
employment rather than while on active duty.  An X-ray 
examination of the left shoulder was normal with no 
indication of the claimed arthritis.  When the new evidence 
is considered with the evidence previously of record, to 
include the service medical records, which do not include any 
references to a left shoulder injury or left shoulder 
complaints, there is no reasonable possibility that the new 
evidence could substantiate the veteran's claim that his 
arthritis of the left shoulder began during service or within 
one year of service or is otherwise related to any incident 
of active duty, to include alleged remote in-service trauma.  
It is pertinent to note that the service personnel records do 
not show that the veteran received any medals or decorations 
evincing combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable.  In the absence of supportive 
evidence of a left shoulder injury or relevant abnormal 
clinical findings recorded during or more proximate to 
service, the demonstration at this late date of a left 
shoulder disability does not provide a reasonable possibility 
that the veteran's claim may be substantiated.  The Board has 
concluded that new and material evidence to reopen the claim 
for service connection for arthritis of the left shoulder has 
not been submitted.  38 C.F.R. § 3.156 9effective since 
August 29, 2001).

As to the application to reopen a claim for service 
connection for hearing loss, the Board notes that the 
additional evidence includes a report of a June 2003 
audiogram, which revealed thresholds of 26 or below at all 
thresholds, demonstrating that the veteran does not have 
hearing loss by VA standards as defined by puretone 
thresholds.  38 C.F.R. § 3.385(2003).  However, the 
additional records do reveal speech recognition scores of 
less than 94 percent, which meets the criteria for hearing 
loss set out in the applicable regulation.  When considered 
with the veteran's statements to the private audiologist in 
June 2003 that he was exposed to loud noise in service and 
his statements that he has had persistent hearing loss since 
service, the speech recognition scores present a reasonable 
possibility of substantiating the veteran's claim.  The Board 
has concluded new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss.  


ORDER

The veteran's application to reopen his claims for service 
connection for PTSD, a low back disability, lung disease 
(including asthma), a urethral stricture, migraine headaches, 
arthritis of the left shoulder, a bilateral knee disorder, 
and sinusitis, is denied.  

The veteran's application to reopen his claim for service 
connection for hearing loss is reopened; the appeal is 
granted to this extent only.  


REMAND

As noted in the Introduction to the above decision, the Board 
has found that the veteran has submitted a timely notice of 
disagreement to the RO's recent decision denying service 
connection for tinnitus.  Thus the Board must remand this 
claim to the RO for issuance of a statement of the case on 
such issue, and to give the veteran an opportunity to perfect 
an appeal by thereafter filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran is seeking service connection for hearing loss.  
VA must provide a medical examination or obtain a medical 
opinion if there is competent evidence of a current diagnosis 
of disability or persistent or recurrent symptoms of 
disability, evidence that the veteran suffered an event in 
service, and indication that the claimed disability may be 
associated with the established event in service.  38 C.F.R. 
§ 3.159(c)(4)

The VA in July 2001 afforded the veteran a VA examination and 
an audiological evaluation.  The veteran's hearing was found 
to be normal in both ears.  Subsequently, the veteran 
submitted a June 2003 private audiogram which noted the 
veteran had speech recognition ability of less than 94 
percent in both ears.  38 C.F.R. § 3.385 defines impaired 
hearing as speech recognition ability of less than 94 
percent.  The regulation specifies that speech recognition be 
measured by the Maryland CNC Test.  There is no indication 
that the speech recognition ability testing done in June 2003 
was measured by the Maryland CNC test.  It is also pertinent 
to note that the veteran told the private audiologist he was 
exposed to noise in service and at his place of employment 
without hearing protection.  In order to determine if the 
veteran has a hearing loss by VA standards, and if any 
current hearing loss is related to service, the veteran must 
be afforded a new VA audiological evaluation and an ENT 
examination.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for hearing loss or tinnitus 
since service.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.  

2.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  

3.  The RO should arrange for the veteran 
to have a VA audiological evaluation to 
determine if he has a hearing loss by VA 
standards.  If he has such hearing loss, 
he should be afforded an ENT examination 
to determine whether it is related to 
service.  The claims folder must be made 
available to the ENT examiner for review 
before the examination.  In his report 
the ENT examiner is asked to indicate if 
the claims folder was available and 
reviewed.  Following the review of the 
claims file, medical history, clinical 
evaluation of the ears, audiological 
examination, and any other tests that are 
deemed necessary, the ENT examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any bilateral hearing 
loss that may currently be present began 
during or are causally related to any 
incident of service, to include exposure 
to excessive noise.  The examiner is also 
requested to provide a rationale for any 
opinion expressed.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

5.  The RO should determine whether the 
veteran's claim for service connection 
for tinnitus requires additional 
development.  If no such action is 
required, or when it is completed, the RO 
should prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2003), unless the 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of his notice of disagreement.  
If, and only if, the veteran files a 
timely substantive appeal should the 
claim be returned to the Board.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for hearing loss on the 
merits.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



